Citation Nr: 1447246	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-17 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date prior to October 29, 2007 for service-connected for sub corneal acantholytic builpus dermatosis (autoimmune disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION


The Veteran had active service from February 1986 to February 1990, with subsequent service in the Naval Reserve. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2009, the RO granted service connection for sub corneal acantholytic builpus dermatosis (autoimmune disorder), with an effective date of October 29, 2007.  The Veteran raised a claim of entitlement to an earlier effective date, and in March 2010, the RO denied the claim.  The Veteran has appealed.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's claim for service connection residuals of anthrax shots (claimed as anthrax reaction and allergy) was denied in an June 2001 RO rating decision, which was not timely appealed, and which became final.  

2.  On October 29, 2007, and no earlier, an application was received to reopen the claim for service connection for sub corneal acantholytic builpus dermatosis (autoimmune disorder).


CONCLUSION OF LAW

The criteria for an effective date prior to October 29, 2007, for an award of service connection for sub corneal acantholytic builpus dermatosis (autoimmune
disorder) have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran argues that she is entitled to an effective date prior to October 29, 2007, for service connection for her sub corneal acantholytic builpus dermatosis (autoimmune disorder).  She argues that the correct date should be in about 2001, i.e., on the date she filed her claim for service connection for residuals of anthrax shots, which was denied by the RO in June 2001.  In essence, she argues that her claim was medically established at that time.    

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2). 

The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).  The effective date of an award of disability compensation based on a reopened claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

An application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction and the action having become final by the expiration of 1 year after the date of notice of the disallowance, or by denial on appellate review, whichever is the earlier.  38 C.F.R. § 3.160(d). 

A reopened claim is any application for a benefit received after final disallowance of an earlier claim.  38 C.F.R. § 3.160(e). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) . Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

The Veteran's original claim for service connection for residuals of anthrax shots (claimed as anthrax reaction and allergy) was filed with VA in September 2000.  In April 2001, the RO denied the claim.  The RO sent notice of its decision by way of a cover letter, dated June 19, 2001.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c). 

On October 29, 2007, the Veteran filed to reopen her claim.  See Veteran's claim (VA Form 21-526), received on October 29, 2007.  In May 2008, the RO denied the claim.  However, in October 2009, after additional evidence was received, the RO granted the claim, with an effective date of October 29, 2007.  The Veteran has appealed the issue of entitlement to an earlier effective date for service connection. 

In this case, since the Veteran did not file a timely notice of disagreement with the RO's June 19, 2001 decision, it became final, and it is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. § 7105(c), see also 38 C.F.R. § 20.1103 (2013); Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  CUE in this RO decision has not been alleged, and this decision is a legal bar to an effective date prior to the date of that decision. 

In this regard, it is important for the Veteran to understand that even if CUE was alleged, the standard of CUE are very high and, at that time, there was evidence against the claim.

Following the RO's final June 2001 decision, the claims file does not show that any correspondence was received by VA from the Veteran that showed an intent to apply to reopen her claim for service connection for prior to October 29, 2007.  See 38 C.F.R. § 3.155.  In this regard, the claims file includes several photographs showing skin symptoms which were date-stamped by the RO as received in January 2007.  However, the Veteran's accompanying handwritten notations identify these pictures as showing a skin outbreak that occurred in December 2007.  It therefore appears that the RO had merely failed to adjust the year of the date stamp to reflect the new year, i.e., 2008.  This conclusion is supported by the fact that the Veteran's associated cover letter is dated December 3, 2007, and that at that time, she submitted prescription records dated through November 2007.  

Given the foregoing, the earliest date after the June 2001 RO decision that the Veteran expressed an intent to reopen her claim for service connection for a skin disability is October 29, 2007, which is the presently assigned effective date.  Under the controlling law and regulations outlined above, the award of compensation based on a reopened claim may be no earlier than the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400(r).  Thus, the October 29, 2007 date of claim is the appropriate effective date, because even if the date that the entitlement arose could be found to precede it, the latter of the two dates controls.  38 C.F.R. § 3.400.  Accordingly, the claim must be denied.  See 38 C.F.R. § 3.400(q)(2), (r); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application). 

In summary, the RO's June 2001 decision became final.  See 38 U.S.C.A. § 7105(c).  On October 29, 2007, and no earlier, an application was received to reopen the claim for service connection for a skin disability as a residual of anthrax shots.  Therefore, the RO's assignment of an effective date of October 29, 2007 is correct, and there is no legal basis upon which to award an effective date prior to this date.  See 38 C.F.R. § 3.400(q)(2), (r).  Accordingly, the claim must be denied. 

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, a VCAA notice need not be provided, where, as here, the claim involves a claim for an earlier effective date for service connection, because the VCAA is not applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

ORDER

An effective date prior to October 29, 2007, for an award of service connection for sub corneal acantholytic builpus dermatosis (autoimmune disorder) is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


